 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBuilders Distributors Sand & Gravel, Inc. andDennis Chartier and Thomas Enlow. Cases 19-CA-12121 and 19-CA-1257715 March 1984SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 8 August 1983 Administrative Law JudgeGeorge Christensen issued the attached Supple-mental Decision. The Respondent filed exceptionsand a supporting brief and the General Counselfiled an answering brief and motion to strike por-tions of the Respondent's brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, BuildersDistributors Sand & Gravel, Inc., Seattle, Washing-ton, its officers, agents, successors, and assigns,shall pay the amounts set forth in the Order.In view of our disposition of this proceeding we find it unnecessaryto rule on the General Counsel's motion to strike portions of the Re-spondent's brief.SUPPLEMENTAL DECISIONGEORGE CHRISTENSEN, Administrative Law Judge.On June 1, 1983, I conducted a hearing at Seattle, Wash-ington, to try issues raised by a backpay specificationissued on December 22, 1982, following the enforcementby the United States Court of Appeals for the Ninth Cir-cuit on August 31, 1982 (688 F.2d 847) of a decision andorder issued by the National Labor Relations Board(Board) on July 11, 1981, directing Builders DistributorsSand & Gravel, Inc. (Builders) to reinstate and makewhole its employees Dennis Chartier and Thomas Enlowfor any loss in earnings they suffered by virtue of theirdiscriminatory discharges by Builders, with interest onthe sums due.Builders, either in its original formal response to thebackpay specification or by amendment thereof at thehearing, conceded the backpay measure, comparisongroup, and mathematical calculations set out in the speci-fication were appropriate and correct, but contended theamounts set forth as due to Chartier and Enlow were in-accurate because: (1) the discriminatees did not make suf-269 NLRB No. 40ficient effort to mitigate their wage losses and (2) theirinterim earnings during portions of the backpay periodwere understated and contended the amounts due toeach should be adjusted accordingly. 'The issues before me for resolution are: (1) whetherChartier and Enlow should be denied backpay for por-tions of the backpay period for failing to make sufficienteffort to mitigate their wage losses; (2) whether their in-terim earnings during the backpay period were under-stated; and (3) what amount of backpay each is entitledto receive.In the course of the proceeding, the parties were af-forded full opportunity to adduce evidence, to examineand cross-examine witnesses, to argue, and to file briefs.Both the General Counsel and Builders filed posthearingbriefs.On the basis of my examination of the entire record,observation of the witnesses, perusal of the briefs and re-search, I enter the following findings and conclusions.A. Facts1. Gross backpayAs appendices to the backpay specification, the Gener-al Counsel listed the amounts due to Chartier and Enlowin each of the four quarters of 1980 and 1981 based onformulae conceded by Builders as appropriate and accu-rate. Those calculations yield a total gross backpay thetwo would have received, had they been employed astruckdrivers during the period in question (February 15,1980-November 1, 1981, for Chartier and February 29,1980-November 1, 1981, for Enlow, of $37,734.27 forChartier and $38,485.84 for Enlow).I therefore find and conclude the gross amount due toChartier is $37,734.27 and to Enlow, $38,485.84.2. Alleged failure to mitigate wage losses during thebackpay periodChartier and Enlow made regular and systematic ef-forts to find employment during the backpay period,sometimes together and sometimes separately, with limit-ed success (Enlow, the older and more experienceddriver, was more successful than Chartier in finding em-ployment). They worked out plans to canvass the greaterI Builders in its posthearing brief also contended Chartier and Enlowwere offered substantially equivalent employment on February 1, 1981,and therefore no backpay should be awarded either of them after thatdate (despite its admissions in its response to the specification to the accu-racy of allegations within the specification to the effect Chartier andEnlow were entitled to reimbursement for their wage losses for a periodextending from the dates of their respective discharges-February 13 and29, 1980-to the date Builders offered them reinstatement to their formerpositions-November 1, 1981). In view of that admission and Builders'failure to raise or litigate the issue of whether a valid reinstatement offerwas made on February i, 1981, to "substantially equivalent" employment(the specification details the fact each was reemployed on that date as alaborer (they were truckdrivers when laid off and the pay they receivedsubsequent to such reemployment was deducted as interim earnings whilethey were so employed)), I grant the General Counsel's posthearingmotion to strike those portions of Builders' posthearing brief alleging itmade an offer of substantially equivalent employment to Chartier andEnlow on February 1, 1981, and its contention no backpay should beawarded subsequent to that date.206 BUILDERS SAND & GRAVELSeattle area by sections, to save fuel costs and time, andapplied for work at the premises of numerous employers,including Alaska Distributing Co., Basset Western, Dan-iels Trucking, Knowles Construction, John J. KooyTrucking Co., Inc., McKinley Landscaping, MonoreQuarry, Jerry Piercy Trucking, Pitordi Trucking Co.,Inc., Provisioners Frozen Express, Red Ball Trucking,Van Sickle Trucking, Bobby Wolford Trucking, and avan company whose name Enlow could not recall.Chartier and Enlow were employed as laborers byBuilders during the first and second quarters of 1981;Enlow suffered an on-the-job injury during that employ-ment and was unable to work until the third quarter. Hereceived workmen's compensation payments while hewas disabled. In the third quarter, he went to Alaska andsecured employment there during the third and fourthquarters of 1981 for short periods with Alaska Distribut-ing Co., McKinley Landscaping, and a van companywhose name he could not recall (the employment wasonly for a few days). During the first portion of thebackpay period Chartier, a single man, received few joboffers and those were short term; he was aided duringthat period by family and friends; commencing in thefourth quarter of 1980 and extending to the fourth quar-ter of 1981, he lived in a church parsonage and receivedroom and board in return for occasional services.2Builders does not contend in its brief Enlow made in-sufficient effort to mitigate his wage losses; rather, itargues the fact Enlow found more work than Chartierdid during the backpay period provides basis for a find-ing Chartier did not make sufficient effort to mitigate hiswage losses, contending the deduction by the GeneralCounsel of the value of the room and board provided bythe church parsonage during the portion of the backpayperiod Chartier was not working for Builders, GNATrucking, Knowles Construction, and Jerry Piercy wasinsufficient and some added sum should be deductedfrom the backpay due to Chartier.I reject Builders' contentions; Chartier is a muchyounger and less experienced driver than Enlow andtherefore less likely to secure employment than Enlow,particularly in the tight job market in the Seattle area;Chartier immediately accepted the laborer job Buildersoffered him in February 1981 and continued in that jobuntil laid off; and I credit his testimony he diligentlysought work during those portions of the backpay periodhe was unemployed.I therefore find and conclude Chartier and Enlow arenot disqualified from receiving backpay due to themunder the terms of the Board and court order on theground they failed to make sufficient effort to mitigatetheir wage losses during the backpay period.3. Alleged understatement of interim earningsduring the backpay periodAt the outset of the hearing, the General Counselstated that Enlow, on reviewing the specification priorto the hearing, informed the General Counsel the specifi-2 These findings are based on the uncontradicted testimony of Chartierand Enlow, mutual corrboration by the two of their joint efforts to seekwork, and limited documentary corrboration.cation was inaccurate in that it failed to show the incomehe received in the third and fourth quarters of 1981while he was in Alaska; i.e., his earnings from his em-ployment by Alaska Distributing Co. and McKinleyLandscaping. I thereupon granted the General Counsel'smotion to amend the specification to include Enlow'searnings from those two sources, adjusting the net back-pay accordingly. In the course of Enlow's testimony atthe hearing, he volunteered the information he over-looked 3 days of employment by a van company whosename he could not remember, for which he was paid$14.75 per hour (for a total of 23 hours). The backpayspecification was amended accordingly, further reducingthe net backpay figure.From these amendments based on volunteered infor-mation, plus testimony by Enlow at one point he madetwo trips for John J. Kooy Trucking Co. rather than theone set out in the specification (testimony he later cor-rected, stating he was describing a trip for GNA Truck-ing (set out in the specification) as a second trip forKooy, and that he only made one trip for Kooy), Build-ers argues I should draw the inference Enlow had addi-tional interim earnings, which should also be deductedfrom the gross backpay figure.I find the amendments to the specification setting outadditional interim eanrings for Enlow based upon hisvolunteered testimony and his corrected testimony con-cerning the Kooy-GNA mixup insufficient basis for afinding Enlow had additional earnings during the back-pay period and a ground for making any further deduc-tions from the gross backpay figure.The General Counsel also stated that Chartier, on re-viewing the specification prior to the hearing, informedthe General Counsel the specification was inaccurate inthat it failed to show income he received in the thirdquarter of 1980 for truckdriver work he performed forJerry Piercy Trucking (2 days, for which he was paidS140). I thereupon granted the General Counsel's motionto amend the specification to include those earnings andmake a corresponding adjustment to the net backpayfigure.Builders does not contend that Chartier had additionalearnings during the backpay period which should be de-ducted from the gross backpay figure.4. The net backpay obligationAs noted heretofore, utilizing the formulae and com-parison group accepted as appropriate and applicable bythe General Counsel and Builders, Builders' gross back-pay obligation over the entire backpay period to Enlowis $38,485.84 and to Chartier, $37,734.27.In the course of the hearing, I granted the GeneralCounsel's motion to amend the specification to correctseveral mistakes in arithmetic thereon, to correct errorsin stated expenses, mileage figures, and stated receiptsfrom workmen's compensation (as well as the added in-terim earnings discussed above). Taking all the additionsand corrections into account, I find during the entirebackpay period there should be deducted from the$37,734.27 backpay due to Chartier under the terms ofthe Board and court order $175 (earnings from GNA207 DECISIONS OF NATIONAL LABOR RELATIONS BOARDTrucking), $4761.76 (earnings from Knowles Construc-tion), $9600 (value of payment in kind from the churchparsonage), $140 (earnings from Piercy Trucking), andS2,044 (earnings from Builders), for a net backpay figureof $21,013.51 as the net backpay due to Chartier underthe terms of the order. After taking the same additionsand corrections into account vis-a-vis Enlow, I findduring the entire backpay period there should be deduct-ed from the $38,485.84 backpay due to Enlow under theterms of the order $2,466.96 (gross earnings from GNATrucking less expenses of $114), $735.95 (gross earningsfrom Wolford Trucking less expenses of $109.05),$127.43 (gross earnings from Provisioners Express lessexpenses of $6), $3987.50 (gross earnings from PitordiTrucking less expenses of $412.50), $39.60 (earnings fromAlderwood Manor), $211.75 (earnings from Kooy Truck-ing), $1260 (earnings from Builders), $3104.05 (work-men's compensation payments), $1558.20 (earnings fromAlaska Distributors), $1044.13 (earnings from McKinleyLandscaping), and $339.25 (earnings from a van compa-ny in Alaska whose name Enlow could not recall), for anet backpay figure of $23,620.02.Therefore on the basis of the foregoing findings of factand conclusions of law and the entire record, I issue thefollowing recommended3ORDERThe Respondent, Builders Distributors Sand & Gravel,Inc., Columbus, Ohio, its officers, agents, successors, andassigns, shall pay to Dennis Chartier the sum of$21,013.51 and to Thomas Enlow the sum of $23,620.02,plus interest on those sums calculated in the manner setout in F. W. Woolworth Co., 90 NLRB 289 (1950), andcomputed in accordance with the formulae set out inFlorida Steel Corp., 231 NLRB 651 (1977), and IsisPlumbing Co., 138 NLRB 716 (1962).s If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.208